Exhibit 10.2
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”) is entered into on
February 17, 2009, by and between TD AMERITRADE Holding Corporation, a Delaware
corporation (“Buyer”), and Marlene M. Ricketts (“Ricketts”) and the Joe and
Marlene Ricketts Grandchildren’s Trust (the “Grandchildren’s Trust” and,
collectively with Ricketts, “Sellers”). Buyer and each Seller are referred to
individually as a “Party” and collectively as the “Parties.”
     WHEREAS, Ricketts desires to sell to Buyer, and Buyer desires to purchase
from Ricketts, an aggregate of 15,000,000 shares of common stock of Buyer (the
“Ricketts Shares”) for cash on the terms set forth below.
     WHEREAS, the Grandchildren’s Trust desires to sell to Buyer, and Buyer
desires to purchase from the Grandchildren’s Trust, an aggregate of 19,008,000
shares of common stock of Buyer (the “Grandchildren’s Trust Shares” and,
collectively with the Ricketts Shares, the “Shares”) for cash on the terms set
forth below.
     Now, therefore, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants herein contained, the Parties agree as follows.
     §1. Purchase and Sale of Shares
     (a) Transaction. On and subject to the terms and conditions of this
Agreement, (i) Buyer agrees to purchase from Ricketts (the “Ricketts Purchase”),
and Ricketts agrees to sell to Buyer, the Ricketts Shares at the Closing
(defined below), in exchange for an amount equal to U.S. $11.85 in cash per
Share (the “Per Share Purchase Price”) multiplied by the number of Ricketts
Shares (such amount, the “Aggregate Ricketts Purchase Price”), and (ii) Buyer
agrees to purchase from the Grandchildren’s Trust (the “Grandchildren’s Trust
Purchase” and, together with the Ricketts Purchase, the “Purchases”), and the
Grandchildren’s Trust agrees to sell to Buyer, the Grandchildren’s Trust Shares
at the Closing, in exchange for an amount equal to the Per Share Purchase Price
multiplied by the number of Grandchildren’s Trust Shares (such amount, the
“Aggregate Grandchildren’s Trust Purchase Price”). Buyer shall pay the Aggregate
Ricketts Purchase Price in immediately available funds by wire transfer to the
account designated as the “Ricketts Account” on Schedule 1 to this Agreement,
and Buyer shall pay the Aggregate Grandchildren’s Trust Purchase Price in
immediately available funds by wire transfer to the account designated as the
“Grandchildren’s Trust Account” on Schedule 1 to this Agreement.
     (b) Closing.
     (i) Subject to the satisfaction of the conditions set forth in Section 3(a)
on and as of the Closing Date, Buyer and each Seller shall consummate the
Purchase at a closing (the “Closing”) to take place as soon as practicable
following the satisfaction of the conditions set forth in Section 3(a);
provided, however, that Buyer shall not be required to consummate the Purchase
prior to the 3rd business day following the date hereof (the “Closing Date”). If
the Closing does not occur prior to February 27, 2009, any Party may terminate
this Agreement by providing written notice of such termination to the other
Parties, and in such case no Party shall have any further obligation or
liability hereunder (it being understood that any Party may still seek
appropriate damages from any other Party that breaches any of its obligations
hereunder prior to such termination, including its obligation to effect the
Purchases). At the Closing, Sellers will deliver to Buyer the Shares (including,
with any that are in certificated form, endorsed in blank or accompanied by duly
executed assignment documents), and Buyer will deliver to Sellers the Purchase
Price pursuant to §1(a).
     (c) Board Representation

1



--------------------------------------------------------------------------------



 



          (i) On the Closing Date, (A) the number of R Directors (as defined by
the Stockholders Agreement, dated as of June 22, 2005, among the Buyer, The
Toronto-Dominion Bank and certain other stockholders, as amended (the
“Stockholders Agreement”)) shall be reduced from three to two as a result of the
Purchases (it being understood that nothing herein shall prevent the number of R
Directors from increasing back to three pursuant to the Stockholders Agreement
in the event that the R Parties obtain additional shares of Buyer’s common stock
in the future), and (B) the R Parties shall deliver to the Buyer the resignation
of one of the R Directors effective as of the Closing Date notwithstanding
anything to the contrary contained in the Stockholders Agreement.
     §2. Representations and Warranties.
     (a) Sellers’ Representations and Warranties. Each Seller represents and
warrants to Buyer that the statements contained in this §2(a) are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made as of the Closing Date).
     (i) Authorization of Transaction. Such Seller has full legal capacity,
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of such Seller, enforceable in accordance with its terms and
conditions. Such Seller needs not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement,
except for such filings as may be required under the Securities Act and
regulations promulgated thereunder.
     (ii) Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling or other restriction of any government, governmental
agency, or court to which such Seller is subject, (B) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument or other
arrangement to which such Seller is a party or by which he is bound or to which
any of his assets are subject (except under the Stockholders Agreement) or
(C) result in the imposition or creation of any mortgage, pledge, lien,
encumbrance or other security interest (a “Lien”) upon or with respect to the
Shares of such Seller.
     (iii) Brokers’ Fees. Such Seller has no liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.
     (iv) Shares. Such Seller holds of record and owns beneficially the Shares
free and clear of any restrictions on transfer (other than any restrictions
under the Stockholders Agreement, the Securities Act (and regulations
promulgated thereunder) and state securities laws), Liens, options, warrants and
purchase rights, and to such Seller’s knowledge, claims and demands. Seller is
not a party to any option, warrant, purchase right, or other contract or
commitment (other than this Agreement) that could require Seller to sell,
transfer, or otherwise dispose of any of the Shares.
     (b) Buyer’s Representations and Warranties. Buyer represents and warrants
to each Seller that the statements contained in this §2(b) are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made as of the Closing Date).
     (i) Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation.
     (ii) Authorization of Transaction. Buyer has full power and authority
(including full corporate or

2



--------------------------------------------------------------------------------



 



other entity power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement constitutes the valid and
legally binding obligation of Buyer, enforceable in accordance with its terms
and conditions. Buyer need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement.
The execution, delivery, and performance of this Agreement and all other
agreements contemplated hereby have been duly authorized by Buyer.
     (iii) Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling or other restriction of any government, governmental
agency, or court to which Buyer is subject or any provision of its charter,
bylaws, or other governing documents or (B) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets are subject.
     (iv) Brokers’ Fees. Buyer has no liability to pay any fees or commissions
to any broker, finder, or agent with respect to the transactions contemplated by
this Agreement for which any Seller could become liable or obligated.
     §3. Conditions to Obligation to Close
     (a) The obligation of each of Buyer and Seller to consummate the Purchases
is subject to satisfaction of the following conditions at and as of the Closing:
     (i) with respect to the obligations of the Buyer, the representations and
warranties set forth in §2(a) above, and with respect to the obligations of
Sellers, the representations and warranties set forth in §2(b) above, shall be
true and correct in all material respects at and as of the Closing Date as if
such representations and warranties had been made on and as of the Closing Date.
     (ii) there shall not be any injunction, judgment, order, decree or ruling
in effect prohibiting or otherwise preventing consummation of the Purchases.
     §4. Miscellaneous.
     (a) Public Announcements. Each Party shall consult with the other before
issuing any press release or making any public announcement or statement with
respect to this Agreement and shall not issue any such press release or make any
such public announcement or statement without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, delayed or
conditioned; provided, however, that Buyer may, without the prior consent of the
other Party hereto, issue any such press release or make any such public
announcement or statement as may be required by law or the rules and regulations
of the Nasdaq if Buyer first notifies and (if practicable) consults with each
Seller regarding the timing and substance of such public announcement or
statement, and each Seller may, without the prior consent of the other Parties
hereto, make any filings as may be required by the federal securities laws if
such Seller first notifies and (if practicable) consults with Buyer regarding
the timing and substance of such filing.
     (b) Entire Agreement. This Agreement constitutes the entire agreement among
the Parties and supersedes any prior understandings, agreements, or
representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.
     (c) Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the

3



--------------------------------------------------------------------------------



 



Parties named herein and their respective successors and permitted assigns. No
Party may assign either this Agreement or any of his, her, or its rights,
interests, or obligations hereunder without the prior written approval of the
other Party; provided, however, that Buyer may (i) assign any or all of its
rights and interests hereunder to one or more of its wholly-owned subsidiaries
and (ii) designate one or more of its wholly-owned subsidiaries to perform its
obligations hereunder (in any or all of which cases Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder).
This Agreement shall not confer any rights or remedies upon any Person other
than the Parties and their respective successors and permitted assigns.
     (d) Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
     (e) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
     (f) Expenses. Buyer and each Seller shall bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement.
****

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

            TD AMERITRADE HOLDING CORPORATION
      By:   /s/ FRED TOMCZYK         Name:   Fred Tomczyk        Title:  
President and Chief Executive Officer        JOE AND MARLENE RICKETTS
GRANDCHILDREN’S TRUST
      By:   /s/ DAVID K. LARSON         Name:   David K. Larson        Title:  
Trustee              /s/ MARLENE M. RICKETTS       Marlene M. Ricketts       
Solely for purposes of §1(c)              /s/ J. JOE RICKETTS       J. Joe
Ricketts           

 